DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peterson (4045104).  
Regarding claim 1, Peterson teaches a framework comprising opposed, rectangular first and second end frames (20, 26 & A-B in Fig. 1 Annotated), each having an inner face and an opposed outer face; opposed, rectangular front and rear frames (C-D), each having oppositely- and outwardly-directed first and second ends; the first ends of the front and rear frames are each coupled to the inner face of the first end frame (Fig. 1), and the second ends of the front and rear frames are each coupled to the inner face of the second end frame (Fig. 1), to form a box structure having a top and an opposed bottom (Fig. 1); ties (34), extending transversely from the first end frame to the front frame, from the first end frame to the rear frame, from the second end frame to the front frame, and from the second end frame to the rear frame; and a leg (16) coupled to each tie for adjustment to extend below the bottom of the box structure.  
Regarding claim 2, Peterson teaches first and second end frames (20, 26 & A-B) that each comprise vertical front and rear members (20, 26); and horizontal top (A) and bottom (B) members overlapping and coupled to the front and rear members.  
Allowable Subject Matter
Claims 8-22 are allowed.
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W ING whose telephone number is (571)272-6536.  The examiner can normally be reached on M-F 8:30 a.m. - 5 p.m.. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/MATTHEW W ING/Primary Examiner, Art Unit 3637